 326 NLRB No. 841NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Dandy Mining, Inc. and Janet Holbrook, Trustee inBankruptcy and Local 5921, District 17, UnitedMine Workers of America. Case 9-CA-36076September 17, 1998DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge filed by the Union on June 29, 1998,1the Acting General Counsel of the National Labor Rela-tions Board issued a complaint on July 13 against DandyMining, Inc. and Janet Holbrook, Trustee in Bankruptcy
for Dandy Mining, Inc., the Respondent, alleging that it
has violated Section 8(a)(1) and (5) of the National La-bor Relations Act.  Although properly served copies ofthe charge and complaint, the Respondent failed to file
an answer.On August 12, the Acting General Counsel filed aMotion for Summary Judgment with the Board.  OnAugust 14, the Board issued an order transferring the
proceeding to the Board and a Notice to Show Causewhy the motion should not be granted.  The Respondentfiled no response.  The allegations in the motion are
therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notesthat unless an answer is filed within 14 days of service,all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated July 30, notified the Respondent that unless
an answer were received by August 5, a Motion for
Summary Judgment would be filed.Although the Respondent is in bankruptcy, it is wellestablished that the institution of bankruptcy proceedingsdoes not deprive the Board of jurisdiction or authority to
entertain and process an unfair labor practice case to its
final disposition.  Phoenix Co., 274 NLRB 995 (1985).Board proceedings fall within the exception to the auto-matic stay provisions for proceedings by a governmentalunit to enforce its police or regulatory powers.  See id.,
and cases cited therein.                                                       1 All subsequent dates are in 1998, unless stated otherwise.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the Acting GeneralCounsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDUICTIONAt all material times, the Respondent, a corporation,has been engaged in the mining of coal in Logan County,West Virginia, near the town of Starit, West Virginia.
During the 12-month period preceding issuance of the
complaint, the Respondent, in conducting its business
operations, sold and shipped from its Logan County,
West Virginia facility goods valued in excess of $50,000
directly to enterprises located within the State of West
Virginia, each of which, in turn, sold and shipped from
their respective West Virginia facilities goods valued in
excess of $50,000 directly to points outside the State ofWest Virginia.  We find that the Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act and that the Union is alabor organization within the meaning of Section 2(5) of
the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe employees of the Respondent described in ArticleIA of the National Bituminous Coal Wage Agreement of1993 constitute a unit appropriate for the purposes of
collective bargaining within the meaning of Section 9(b)
of the Act.Since about January 20, 1997, the Union has been thedesignated exclusive collective-bargaining representativeof the unit, and since then the Union has been recognized
as the representative by the Respondent.  This recogni-tion has been embodied in a collective-bargainingagreementŒthe National Bituminous Coal Wage Agree-ment of 1993Œbetween certain coal operators and theUnited Mine Workers of America on behalf of its dis-tricts and locals, including the Union, effective fromJanuary 20, 1997 through August 1, 1998, to which the
Respondent has agreed to be bound.  Since about January
20, 1997, based on Section 9(a) of the Act, the Union hasbeen the exclusive collective-bargaining representative ofthe unit.Since about June 1, 1998, the Respondent has failed tocontinue in effect all of the terms and conditions of theNational Bituminous Coal Wage Agreement of 1993 by
failing to provide appropriate medical insurance and to
pay the medical expenses of the unit employees.  These
terms and conditions of employment are mandatory sub-jects for the purposes of collective bargaining.  The Re-spondent engaged in this conduct without the Union™sconsent.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been failing to bargain collectively and in good DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2faith with the exclusive collective-bargaining representa-tive of its employees within the meaning of Section 8(d)of the Act in violation of Section 8(a)(1) and (5) of the
Act, and has thereby engaged in unfair labor practices
affecting commerce within the meaning of Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, having
found that the Respondent has violated Section 8(a)(5)
and (1) of the Act by failing, since June 1, 1998, to
maintain contractually required health insurance for its
unit employees and failing to pay their medical expenses,
we shall order the Respondent to restore the employees™
health insurance coverage and any other contractuallyrequired medical coverage and make the employeeswhole by reimbursing them for any expenses ensuing
from the Respondent™s unlawful conduct, as set forth in
Kraft Plumbing & Heating, 252 NLRB 891 fn.2 (1980),enfd. 661 F.2d 940 (9th Cir. 1981), with interest as pre-scribed in New Horizons for the Retarded, 283 NLRB1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, Dandy Mining, Inc. and Janet Holbrook,Trustee in Bankruptcy for Dandy Mining, Inc., LoganCounty, West Virginia, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Failing to continue in effect all of the terms andconditions of the National Bituminous Coal WageAgreement of 1993 by failing to provide appropriate
medical insurance and to pay the medical expenses of the
unit employees.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Restore the health insurance coverage and anyother contractually required medical coverage for thefollowing unit employees:The employees of the Respondent described in ArticleIA of the National Bituminous Coal Wage Agreementof 1993.(b) Make the unit employees whole in the manner setforth in the remedy section of this decision.(c) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(d) Within 14 days after service by the Region, post atits facility in Logan County, West Virginia, copies of theattached notice marked "Appendix".2  Copies of the no-tice, on forms provided by the Regional Director for Re-gion 9, after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted.  Reasonable steps shall be taken
by the Respondent to ensure that the notices are not al-tered, defaced or covered by any other material.  In theevent that, during the pendency of these proceedings, the
Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since June 1, 1998.(e) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C. September 17, 1998Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member (SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT  fail to continue in effect all of the termsand conditions of the National Bituminous Coal WageAgreement of 1993 by failing to provide appropriate
medical insurance and to pay the medical expenses of ourunit employees.                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ DANDY MINING, INC.3WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL restore the health insurance coverage and anyother contractually required medical coverage for thefollowing unit employees and WE WILL make themwhole, with interest:All our employees described in Article IA of the Na-tional Bituminous Coal Wage Agreement of 1993.DANDY MINING, INC. AND JANET HOLBROOK,TRUSTEE IN BANKRUPTCY